U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 (Post-effective Amendment No. 1 to Form SB-2/A filed August 31, 2007) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AVIATION SURVEILLANCE SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Nevada 26-0164981 (State or other jurisdiction of incorporation or organization) (Standard Industrial Classification) (IRS Employer Identification Number) 701 Xuang Mi Hu Road Xi Yuan, Futian, Shenzhen, P.R.C. Nevada Agency and Transfer Company 50 West Liberty St, Suite 880 Reno, NV 89501 (Name and address of principal executive offices) (Name, address and telephone of agent for service) Registrant's telephone number, including area code: 086-13828-766-488 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box || If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.|| CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE Common Stock 4,129,579 shares This price was arbitrarily determined by Aviation Surveillance Systems, Inc. Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. COPIES OF COMMUNICATIONS TO: Marvin L. Longabaugh, Esq. 2245C Renaissance Drive, Las Vegas, Nevada 89119 Phone: (702) 967-6800 / Fax: (702) 967-6789 Table of Contents Explanatory Note The Registrant files this post-effective amendment number one to its Registration Statement on Form SB-2/A as initially filed with the Securities and Exchange Commission on August 31, 2007. This amendment: 1. Includes the audited financial statements for the fiscal year ended July 31, 2009 filed with the Registrant’s Annual report on Form 10-K with the Securities and Exchange Commission on November 12, 2009 and the Registrant’s unaudited financial statements for the three and nine months ended April 30, 2010 filed with the Registrant’s Quarterly Report on Form 10Q filed with the Securities and Exchange Commission on June 11, 2010; 2. Includes the audit report of our current certifying accountant, Silberstein Ungar, PLLC, for the fiscal years ended July 31, 2009 and 2008. 3. Changes the offering price per share to $0.01 per share from the originally-stated $0.0075 per share; 4. Removes three (3) previously-listed selling shareholders who have sold their shares since the original filing and thus no longer require resale registration; 5. Lists an updated number of shares for each selling shareholder, reflecting the larger number of shares held by each such shareholder on account of forward splits which have occurred since the original filing; 6. Changes the total number of shares being offered and the aggregate offering price to reflect changes 2, 3, and 4, above; 7. Reflects the Registrant’s current name, address, and phone number; 8. Reflects significant changes in the Registrant’s management, ownership structure, business plan and plan of operations which have occurred since the original filing; 9. Changes the risk factors related to an investment in the Registrant’s common stock to reflect the Registrant’s current management, ownership structure, business plan and plan of operations. The Registrant is filing this amendment to its previous Registration Statement on Form SB-2 under the cover of Form S-1 pursuant to the compliance provisions in SEC Release No. 33-8876, which allows registrants that filed a registration statement under cover of Form SB-2 to amend such registration statements under cover of Form S-1. 2 Table of Contents SUBJECT TO COMPLETION, Dated June 18,2010 PROSPECTUS AVIATION SURVEILLANCE SYSTEMS, INC. COMMON STOCK INITIAL PUBLIC OFFERING The selling shareholders named in this prospectus are offering up to 4,129,579 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities.We have, however, set an offering price for these securities of $0.01 per share. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is quoted on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “ASUV.”Because we have not had an active trading market for our common stock, however, we have set an offering price for these securities of $0.01 per share.If our common stock becomes actively traded on the OCTBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this Prospectus entitled "Risk Factors." Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus Is:June 18, 2010 3 Table of Contents Aviation Surveillance Systems, Inc. Table of Contents Page Summary 5 The Offering 6 Risk Factors 7 Risks Related To Our Financial Condition and Business Model 7 If we do not obtain substantial new funding, we will be unable to exercise our option and undertake exploration and production of natural gas. 7 Because exploration, development and drilling efforts are subject to many risks, our planned operation of natural gas wells may not be profitable or achieve our targeted returns. 7 Because our planned business will be subject to operating hazards, our future operations may be adversely affected by the occurrence of any such hazards. 7 In the event that we are unable to successfully compete within the natural gas industry, we may not be able to achieve profitable operations. 8 Due to numerous factors beyond our control which could affect the marketability of natural gas, we may experience difficulty selling any natural gas. 8 Because our chief executive officer does not have any significant training and/or experience in oil and natural gas exploration, development, acquisition and production, our financial success could suffer irreparable harm as a result of his decisions and choices. 9 Because our auditor has raised substantial doubt about our ability to continue as a going concern, our business has a high risk of failure. 9 Because Alp Investments, Ltd., currently owns 91.43% of our outstanding common stock, investors may find that corporate decisions influenced by Alp Investments, Ltd. are inconsistent with the best interests of other stockholders. 9 Risks Related To Legal Uncertainty 10 Because our planned business activities will be subject to various governmental regulations and environmental risks, we may incur substantial costs to remain in compliance. 10 Because we do not have liability insurance, personal injury claims could hurt our business substantially. 10 Risks Related To This Offering 11 If a liquid market for our common stock does not develop, shareholders may be unable to sell their shares. 11 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. 11 Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. 11 Because our common stock is quoted on the over-the-counter bulletin board administered by FINRA and is subject to the “Penny Stock” rules, the level of trading activity in our stock may be reduced. 11 Forward-Looking Statements 12 Use of Proceeds 12 Determination of Offering Price 12 Dilution 12 Selling Shareholders 12 Plan of Distribution 15 Legal Proceedings 16 Directors, Executive Officers, Promoters and Control Persons 16 Security Ownership of Certain Beneficial Owners and Management 18 Description of Securities 19 Interest of Named Experts and Counsel 21 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 21 Organization Within the Last Five Years 21 Description of Business 22 Plan of Operations 28 Description of Property 30 Corporate Offices 30 Certain Relationships and Related Transactions 30 Market for Common Equity and Related Stockholder Matters 31 Executive Compensation 34 Financial Statements 37 Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 38 Available Information 39 Dealer Prospectus Delivery Obligation 39 Indemnification of Directors and Officers 39 Other Expenses of Issuance and Distribution 42 Recent Sales of Unregistered Securities 43 Table of Exhibits 43 Undertakings 44 Signatures 46 4 Table of Contents Summary Aviation Surveillance Systems, Inc. We are a Nevada corporation, formed May 1, 2007.On May 11, 2009, we changed our name to Aviation Surveillance Systems, Inc.Concurrently with our name change, we suspended pursuit of our former plan of operations and began investigating new business opportunities. As reported in our Current Report on Form 8-K filed March 18, 2010, we experienced a change in control on March 15, 2010.Concurrent with the change in control, we raised additional funds in the amount of $65,000 through the sale of common stock in a private transaction, as described in the Current Report on Form 8-K filed March 18, 2010.These funds were used to satisfy existing accounts payable.Following the change in control, our new management has acquired an option to purchase the working interest in a group of oil and gas leases covering approximately 4,480 acres in McIntosh County, Oklahoma known as the Checotah Field Development Project (the “Checotah Project”).In addition, our option includes the purchase of a natural gas gathering, treatment, and pipeline system located within the Checotah Project. We will require substantial additional financing in order to exercise our option to purchase the Checotah Project and the related natural gas equipment, to pursue our development plan for the project, and to sustain substantial future business operations for any significant period of time. Under our agreement, a $20,000 initial deposit will be required and we must commit to investing funds in the total amount of $6,500,000 in the exploration and development of the project. In addition, our initial investment upon closing of the transaction must be a minimum of $1,500,000. We do not currently have funds sufficient to make the initial required deposit or to begin any of the required exploration or development on the project. We plan to seek additional debt and/or equity capital, but we do not have any firm arrangements for financing and we may not be able to obtain financing when required, in the amount necessary to fund our contemplated operations, or on terms that are financially feasible. There are substantial risks that we will be unable to raise funds sufficient to exercise the option, that we will be unable to conclude a satisfactory formal purchase and sale agreement, and/or that we will be unable to raise significant funds with which to undertake exploration and development. Our fiscal year ended is July 31. Our principal offices are located at 701 Xuang Mi Hu Road, Xi Yuan, Futian, Shenzhen, P.R.C Our registered agent is Nevada Agency and Transfer Company, 50 West Liberty St, Suite 880, Reno, NV 89501.Our phone number is 086-13828-766-488 . 5 Table of Contents The Offering Securities Being Offered Up to 4,129,579 shares of our common stock. Offering Price and Alternative Plan of Distribution The offering price of the common stock is $0.01 per share. We are quoted on the OTCBB under the symbol “ASUV” but do not currently have an active trading market.If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 54,724,119 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders.There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data July 31, 2009 (Audited) April 30, 2010 (Unaudited) Cash $ $
